Citation Nr: 0212325	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-45 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.

In a June 1978 rating decision, the veteran's claim of 
entitlement to service connection for cervical disc disease 
with thoracic outlet syndrome was denied.  He was notified of 
this decision in a June 1978 letter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for cervical disc disease 
and thoracic outlet syndrome.  The RO also denied claims of 
entitlement to service connection for thoracic spine and 
lumbar spine disabilities.  The veteran subsequently 
perfected a timely appeal regarding those issues.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in September 1996 and a Supplemental Statement of 
the Case (SSOC) in February 2002.

As noted above, in the August 1996 rating decision, the RO 
denied a claim of entitlement to service connection for a 
thoracic spine disability.  The RO also specifically 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for cervical disc disease 
with thoracic outlet syndrome.  Thus, this decision appears 
on its face to have considered the veteran's claim for 
service connection for a thoracic spine disability both as an 
original claim and as part of his previously denied claim.  
However, although the RO noted at one point in the June 1978 
rating decision that the veteran had been given a diagnosis 
in one clinical note of "thoracic outlet syndrome or 
cervical spine disease", the RO appears to have only 
adjudicated a claim for a cervical spine disorder.  In this 
regard, the Board notes the RO's finding that a cervical 
spine disability had preexisted service and not been 
aggravated by service.  No findings or conclusions were made 
regarding a thoracic spine disability, to include thoracic 
outlet syndrome.  Thus, although the RO continued to 
character the issue as a claim of entitlement to service 
connection for cervical disc disease with thoracic outlet 
syndrome, the Board is of the opinion that the RO actually 
adjudicated only a claim for a cervical spine disability in 
the 1978 rating decision.  Thus, the Board finds that the RO 
was correct in the August 1996 rating decision when it 
adjudicated the claim for a thoracic spine disability as an 
original claim.  The Board further finds that the veteran's 
attempt to reopen a previously denied claim pertains only to 
a cervical spine disorder, and not to a thoracic spine 
disorder.  This issue has been recharacterized on the title 
page accordingly.


FINDINGS OF FACT

1.  In a June 1978 rating decision, the RO denied entitlement 
to service connection for a cervical spine disability.  The 
veteran was advised of that rating decision in a June 1978 
letter, and did not appeal.

2.  Evidence submitted in since the June 1978 rating decision 
does not bear directly and substantially upon the specific 
matters under consideration; it is cumulative of previously 
submitted evidence; and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  

3.  The preponderance of the evidence demonstrates that a 
lumbar spine disability was not incurred in or aggravated by 
service, nor is such a disability etiologically related to 
service.

4.  The preponderance of the evidence demonstrates that a 
thoracic spine disability was not incurred in or aggravated 
by service, nor is such a disability etiologically related to 
service.



CONCLUSIONS OF LAW

1.  The June 1978 rating decision, denying the veteran's 
claims of entitlement to service connection for a cervical 
spine disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the final June 1978 rating 
decision wherein the RO denied service connection for a 
cervical spine disorder is not new and material; thus, that 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1103.

3.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon the veteran's induction into service, it was noted that 
he had reported having a history of a fracture of cervical 
vertebrae.  It was also noted that there was no confirmation 
of this injury, but that he had reported receiving treatment 
from a chiropractor.  In a report of medical examination 
completed at induction, the examiner noted that there was 
evidence of an "[o]ld injury to the neck, mildly 
symptomatic."  The examiner also noted the presence of 
multiple small scars on the veteran's face.

A November 1953 clinical note indicates that the veteran had 
complained of recurrent back pain for four years and pain in 
the neck.  It was noted that he had reported having a history 
of a "hyperextension" injury six years before.  In a 
December 1953 consultation sheet, it was noted that the 
veteran was in his second week of basic training and that he 
was being seen in regard to upper dorsal pain that had 
reportedly been present for several years.  The examiner 
noted that the veteran had again reported having a history of 
a "hyperextension" injury six years before.  He gave a 
history of no radiation in either upper extremity and no 
paresthesis in either upper extremity.  He reported having a 
headache but indicated that he had experienced some relief 
after recently getting glasses.  Examination revealed full 
range of motion in the cervical spine in all directions, 
although it was noted that he did report having a little pain 
in the upper dorsal region when the head was rotated fully to 
the left.  X-rays of the cervical spine revealed no evidence 
of any bony pathology.  The examiner noted an impression of 
upper dorsal pain with radiation to the cervical region and 
suboccipital area, etiology undetermined.

Subsequent service medical records are negative for any 
further complaints or treatment regarding problems in the 
neck or back.  In a report of medical examination completed 
for separation, an examiner noted that the veteran's neck and 
spine were normal.

In November 1977, the veteran filed a formal claim of 
entitlement to service connection for a neck and back 
disability.  He reported that he had been treated in service 
for a neck condition in December 1953 and January 1954.  He 
stated that he was bothered all throughout service by his 
neck and back, and that his back had gradually become worse.  
The veteran reported that he could hardly hold employment due 
to his back disability.

In support of his claim, the veteran submitted a number of 
private treatment records.  These records show that, in 
February 1968, he was in an automobile accident.  In a March 
1970 report, it was noted that he had been driving a car and 
that he had hit the steering wheel with his abdomen and 
chest, and that he had struck his head with a hard blow.  It 
was also noted that, since that time, he ad complained of 
pain in the left thoracic and left lumbar spine with 
radiation into the left shoulder, arm, forearm, and ring 
finger, with radiation, occasionally, around the lower 
thoracic spine and into the rib cage on the left, and rarely 
into the left thigh, calf, and foot.  The examiner noted an 
impression of thoracic outlet syndrome versus cervical disc 
disease.

Subsequent private medical records reveal that, in January 
1971, the veteran underwent an anterior cervical fusion.  In 
a March 1977 letter, the physician who performed the 
veteran's cervical fusion found that the veteran had 
degenerative cervical disc disease, and that he had continued 
to complain of pain in his neck, arm, and leg, since that 
surgery.

In the June 1978 rating decision, the RO denied entitlement 
to service connection for cervical disc disease with thoracic 
outlet syndrome.  The RO concluded that the evidence 
demonstrated that a cervical spine disability had preexisted 
the veteran's induction into service, and that it was not 
shown to have been aggravated by service.  The RO found that, 
instead, it was shown to have been aggravated by an 
automobile accident in February 1968.  The veteran was 
advised of this decision in a letter issued later that month.

In December 1995, the veteran filed a formal claim of 
entitlement to service connection for disabilities of the 
cervical spine, thoracic spine, and lumbar spine.  He 
reported that he had been treated for these disabilities 
while in service from 1953 to 1955.

Thereafter, in June 1996, the veteran submitted a letter from 
a private physician, Dr. J.V., in which the physician noted 
that the veteran underwent a cervical fusion in 1968 and that 
he had experienced problems with his left arm and leg ever 
since.  The physician noted that the veteran had reported 
that the problems with his left side and back had existed 
ever since he was inducted in service.  The physician also 
noted that the veteran had reported that these problems were 
aggravated by service.  Dr. J.V. concluded that he had no 
reason to disbelieve the veteran's history and that he would 
"therefore venture to state that he has had back problems 
while in the service and therefore would request that his 
medical history be re-evaluated and adjusted accordingly."

In the August 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for cervical disc 
disease and thoracic outlet syndrome.  The RO also denied a 
claim of entitlement to service connection for thoracic spine 
and lumbar spine disabilities.  The veteran subsequently 
appealed that decision.

In December 1996, the veteran submitted statements from 
several individuals who witnessed him injure his neck in the 
mid-1940's.  They each noted that he had struck the metal 
handrail around a pool after jumping off a high diving board.  
They explained that he cut his chin and had to be transported 
to a hospital.  One of the individuals noted that the veteran 
had complained of neck and back problems ever since.

In January 1997, the RO was advised by one of the veteran's 
former physicians, Dr. J.S., that he no longer had any 
records of the veteran's treatment.  Later that month, 
another one of the veteran's former physicians, Dr. W.W., 
also reported that he no longer had any records of the 
veteran's treatment.  Shortly thereafter, the RO received 
treatment records from Baylor Medical Center.  These records 
pertain to treatment received for disabilities other than 
those claimed, and do not contain any complaints or findings 
regarding the veteran's back or neck.

In January 1997, the RO also received treatment records from 
Dr. J.V., which show that he had been treating the veteran 
for a variety of problems since 1980.  An August 1980 note 
reveals complaints of back and chest pain.  It was noted that 
the veteran had undergone a spinal fusion in 1971.  A July 
1995 clinical note shows that the veteran had reported 
experiencing back pain since before service.

A report of magnetic resonance imaging (MRI) dated in 
February 2000 shows that the veteran to be status post a 
cervical fusion at C5-6.  It was noted that the MRI revealed 
multiple levels of spondylosis, most prominently at C3-4, 
with increased signal density within the C6-7 disc that was 
presumed to be on a degenerative basis.

In the February 2002 SSOC, the RO continued to find that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for cervical disc 
disease and thoracic outlet syndrome.  The RO discussed the 
various treatment records associated with the claims folder, 
but concluded that none of them demonstrated that the 
veteran's preexisting cervical spine disability was 
aggravated by service.

In a March 2002 statement, the veteran indicated that he 
wished for his case to be forwarded to the Board.  He 
asserted that he had made his case clear and that he had no 
further evidence to submit.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2001)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, the 
SSOC, and various correspondence provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letter 
issued in November 1996, in which the RO explained to the 
veteran that VA would obtain records that he identified on 
his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In a statement dated in March 
2002, the veteran specifically indicated that he had no 
additional evidence to furnish in support of his claims.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  New and material evidence - a cervical spine disorder

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2001).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In June 1978, the RO denied the veteran's claim of 
entitlement to service connection for cervical disc disease 
with thoracic outlet syndrome.  In that decision, the RO 
essentially concluded that a cervical spine disability had 
preexisted service and had not been aggravated by service.  
The RO recognized that the veteran's cervical spine 
disability had become more severe, but concluded that this 
was due to an automobile accident that had occurred in 
February 1968.  Because the veteran did not express 
disagreement with that rating decision within one year of 
receiving notification, the Board finds that the June 1978 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
cervical spine disorder.  Since the June 1978 rating 
decision, the veteran has submitted a number of medical 
records showing that he had received recent treatment for a 
cervical spine disability.  He has also submitted his own 
contentions, as well as testimony from several individuals, 
who reportedly witnessed the veteran injuring his neck prior 
to his induction into service.  He also submitted a letter 
from Dr. J.V., who indicated that he had no reason to doubt 
the veteran's claim of having aggravated his neck and back 
problems during service, and that he would therefore request 
that his medical history be "re-evaluated and adjusted 
accordingly".

With respect to the treatment records submitted by the 
veteran in support of his claims, the Board notes that these 
records were apparently submitted as evidence of a current 
cervical spine disability.  However, we believe that these 
records are essentially cumulative of previously submitted 
evidence.  In particular, the Board notes that there was 
substantial evidence of record prior to the June 1978 rating 
decision showing that the veteran had a cervical spine 
disability, and the RO specifically accepted that the veteran 
had such a disability in the text of the rating decision.  
The basis of the RO's denial, however, was not that there was 
no evidence showing that the disability had been incurred in 
or aggravated by service.  Instead, the RO concluded that a 
cervical spine disability had preexisted service, and that 
there was no evidence showing that the disability had been 
aggravated by his military service.  Thus, the Board finds 
that the recent treatment records, which merely show that he 
still had a current cervical spine disability, are cumulative 
of previously submitted evidence, and are not so significant 
that they must be considered in order to fairly decide the 
merits of the claims.

The Board notes that the veteran has also submitted copies of 
a few medical reports that were already associated with the 
claims folder at the time of the June 1978 rating decision.  
Because these reports were already associated with the 
record, the Board finds that they are clearly cumulative of 
previously submitted evidence, and are not so significant 
that they must be considered in order to fairly decide the 
merits of the claims.

In regard to the lay statements submitted by the veteran, the 
Board notes that these statements merely describe the 
circumstances of the original injury to the veteran's neck 
prior to induction.  However, in the June 1978 rating 
decision, the RO specifically found that a cervical spine 
disability had preexisted service based on examinations at 
induction and immediately after induction.  Thus, although 
these statements are new, they are not material, as they 
would in no way alter the findings of the RO in the June 1978 
rating decision.  In fact, these statements merely provide 
further evidence to support the RO's conclusion that a 
cervical spine disability preexisted service.  Accordingly, 
the Board concludes that these statements are also cumulative 
of previously submitted evidence, and are not so significant 
that they must be considered in order to fairly decide the 
merits of the claims.

The Board has considered the letter from Dr. J.V., the 
veteran's private physician.  It does not appear that Dr. 
J.V. is actually concluding that he believes that the 
veteran's claimed disability was aggravated by his military 
service.  Instead, it appears that Dr. J.V. is merely 
asserting that he has no reason to doubt the veteran's 
contention that his disability was aggravated by service, and 
that he believes that VA should therefore accept the 
veteran's contention as fact.  However, while the veteran may 
sincerely believe that his current disability is the result 
of aggravation in service, lay persons are not considered 
competent to offer medical opinions, and testimony to that 
effect does not provide a basis upon which to reopen a claim 
for service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Moreover, the Court has specifically held that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ." See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
instance, the physician was clearly repeating the veteran's 
own assertion that his cervical spine disorder was aggravated 
by service, and not providing his own medical opinion based 
on an independent evaluation.  Therefore, the Board finds 
that Dr. J.V.'s letter does not bears directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim

In summary, the Board concludes that the evidence submitted 
by the veteran does not constitute new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a cervical spine disability.  Thus, the 
benefits sought on appeal must be denied.

C.  Entitlement to service connection for a lumbar spine 
disorder and 
a thoracic spine disorder

As discussed above, a veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2001).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The service medical records, as well as recent statements 
from the veteran, indicate that he injured his neck prior to 
his induction into service after striking a metal handrail 
around a pool after jumping off a high diving board.  The 
veteran has also alluded to having injured his back in the 
same incident.  The Board notes that, in a report of medical 
history completed at induction, it was noted that the veteran 
had reported having a history of fracturing cervical 
vertebrae.  In a report of medical examination completed at 
induction, the examiner noted that there was evidence of an 
old neck injury, which was found to be mildly symptomatic.  
There is no notation of any impairment having been found in 
the veteran's thoracic spine or lumbar spine.

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury of the thoracic or lumbar spines existed prior to 
service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

As discussed above, the veteran has consistently reported 
that he injured his back before service.  However, VA law and 
regulations require that there be clear and unmistakable 
evidence that a back defect, infirmity, or disorder existed 
prior to service.  In this case, although there is evidence 
of a neck disability having been found at induction, there is 
no evidence that this alleged injury resulted in any defect, 
infirmity, or disorder in the lumbar or thoracic spines.  
Although he subsequently complained of pain in the dorsal 
region of his back, no specific diagnosis was ever offered to 
account for this pain.

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have preexisted 
service were insufficient to rebut the "presumption of 
soundness" as was found in 38 U.S.C.A § 1111, because these 
records "were not supported by any contemporaneous clinical 
evidence or recorded history in the record."  Because they 
were therefore "without a factual predicate in the record," 
they were found to be insufficient to rebut the presumption 
of soundness.  As in Miller, there is no contemporaneous 
medical evidence of record to support the conclusion that the 
veteran had a defect, infirmity, or disorder in either his 
thoracic spine or lumbar spine which preexisted his entry 
into active duty.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a defect, infirmity, or disorder in his 
thoracic or lumbar spine prior to his entry into active duty.  
Thus, there is no clear and unmistakable evidence that a 
thoracic or lumbar defect, infirmity, or disorder existed 
prior to service, and the presumption of soundness is not 
rebutted.

As discussed above, applicable laws and regulations state 
that service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims of entitlement to service 
connection for disorders of the thoracic spine or lumbar 
spine.  In essence, we believe that the evidence of record 
demonstrates that such disabilities were not incurred in or 
aggravated by active military service.

The Board recognizes that the veteran complained of pain in 
the dorsal region of his back in December 1953.  However, no 
objective clinical findings regarding the back are noted in 
the December 1953 consultation sheet.  Moreover, subsequent 
service medical records are entirely negative for any further 
complaints or treatment regarding the thoracic or lumbar 
regions of the back.  Furthermore, physical examination at 
separation was negative for any defects in those regions of 
the back.  We recognize that the veteran has reported that he 
continued to experience back pain throughout service, but the 
objective medical records show no disabilities in his 
thoracic or lumbar regions at that time.  For this reason, 
the Board concludes that the preponderance of the competent 
and probative evidence is against finding that the veteran 
sustained disabilities of the thoracic spine or lumbar spine 
during service.

In cases where a chronic disease was not shown in service, it 
is possible under the regulations to establish entitlement to 
service connection by establishing continuity of 
symptomatology after discharge.  In this case, the record 
reflects that the first post-service evidence of back 
complaints does no appears until February 1968, which was 
over twelve years after discharge.  In medical records dated 
from 1970 to 1977, it was repeatedly noted that the veteran 
had experienced pain in the thoracic and lumbar regions of 
his back since being involved in an automobile accident in 
February 1968.  No mention was made of the veteran having had 
complaints of back pain since service.  Furthermore, no 
additional complaints of back pain appear in the record until 
August 1980 clinical note, which reveals that the veteran had 
complained of back pain since undergoing a cervical spine 
fusion in 1971.  No further complaints appear in the record 
until 1995.  Thus, in light of the sporadic nature of the 
veteran's back complaints, and because those complaints noted 
from 1970 to 1980 were clearly attributed to his 1968 
automobile accident, the Board concludes that the 
preponderance of the evidence is against finding that the 
evidence demonstrates a continuity of symptomatology for the 
purpose of establishing entitlement to service connection.

The Board appreciates the veteran's firm belief in the merit 
of his claim.  Certainly, he is competent to state that he 
experienced pain or other symptoms in his back since service.  
However, although the Board does not question the veteran's 
sincerity, we must find that this assertion is not consistent 
with information contained in the treatment records that he 
submitted in support of his claim.  For example, although the 
veteran contends that he had experienced recurring back pain 
since service, his medical records do not support this 
testimony.  As discussed in detail above, medical records 
dated from 1970 to 1980 shows that the veteran had complained 
of pain in the thoracic and lumbar regions of his back since 
being involved in an automobile accident in February 1968.  
No reference was made in these records to the veteran having 
experienced such pain since his separation from service.  
These inconsistencies demonstrate why the Board places 
greater probative value on the veteran's medical history as 
demonstrated by his treatment records.  In essence, the Board 
believes the aforementioned records, which show that he 
complained of back problems after sustaining injuries in 
February 1968, but failed to report having experienced such 
problems since service, to be more credible than the recent 
assertions of the veteran that he experienced recurring back 
pain ever since his discharge from service.

Furthermore, the Board notes that, although medical records 
dated between 1970 and 1977 contain references to complaints 
of pain and other symptoms in the thoracic and lumbar regions 
of the spine, recent medical records contain no clinical 
findings regarding these areas of the spine.  Instead, these 
records only show evidence of a current cervical spine 
disability.  Although these records do contain a few 
references to complaints of back pain, the only diagnoses 
noted in any of the records dated after 1973 pertain to the 
cervical spine.  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this case, 
there are subjective complaints of pain in the back.  
However, the veteran's medical records contain no diagnosis 
of a disability in either the thoracic spine or lumbar spine 
since 1973.

In regard to the veteran's basic contention that he currently 
has disabilities in his lumbar and thoracic regions of the 
spine as a result of service, the Board notes that it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
sustained a disability of the back during service, or that 
his current symptoms are the result of any injury that may 
have been sustained in service.  See Routen, Espiritu, Moray, 
supra.  

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's has a disability of the thoracic spine or lumbar 
spine that was incurred in service.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001), calling for an examination or 
opinion when necessary to make a decision on a claim.  
However, as discussed in detail above, his examination at 
separation showed no defects in either the thoracic or lumbar 
regions of the spine.  The earliest evidence of back problems 
does not appear in the record until over twelve years 
following his separation from service, following a car 
accident in 1968.  Although medical records dated after 1973 
contain a few references to complaints of back pain, these 
records are negative for any diagnoses of thoracic spine or 
lumbar spine disorders.  Instead these records only contain 
diagnoses of a cervical spine disability.  In light of this 
record, the Board believes that any opinion obtained 
regarding a relationship between his claimed disabilities and 
his military service would be based on sheer speculation, 
and, based upon this record and the VCAA, is not necessary 
for us to reach our decision.  

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for a lumbar spine disorder and 
thoracic spine disorder.  The benefit sought on appeal must 
accordingly be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a cervical 
spine disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

